           Case 1:20-cr-00466-UNA Document 1 Filed 10/29/20 PageFILED
                                                                 1 of 8IN CHAMBERS
                                                                                          U.S.D.C ATLANTA
                                                                                          Oct. 29 2020
                                                                                   Date: __________________________
                                 United States District Court
                                  NORTHERN DISTRICT OF GEORGIA                     JAMES N. HATTEN, Clerk
                                                                                        s/ Alexander King
                                                                                   By: ____________________________
  UNITED STATES OF AMERICA                                                                    Deputy Clerk
  v.                                                                CRIMINAL COMPLAINT
                                                                    Case Number: 1:20-MJ-0943
  RICHARD TYLER HUNSINGER


I, Nathan A. Burnham, depose and say under penalty of perjury:



                                              COUNT ONE

On or about July 25, 2020, in the Northern District of Georgia, defendant, RICHARD TYLER
HUNSINGER, aided and abetted by others, did maliciously damage and attempt to damage by means of
fire a building, vehicle, and other personal and real property in whole or in part owned or possessed by,
or leased to, the United States, and any department or agency thereof, in violation of Title 18, United
States Code, Section 844(f)



                                              COUNT TWO
On or about July 25, 2020, in the Northern District of Georgia, defendant, RICHARD TYLER
HUNSINGER, aided and abetted by others, did forcibly assault, resist, oppose, impede, intimidate, and
interfere with a federal officer, that is, Federal Protective Service Inspector “K.C.” while he was engaged
in and on account of the performance of his official duties, in violation of Title 18, United States Code,
Section 111.


                                             COUNT THREE
On or about July 25, 2020, in the Northern District of Georgia, defendant, RICHARD TYLER
HUNSINGER, aided and abetted by others, did willfully injure and commit a depredation against
property of the United States, and a department or agency thereof, in violation of Title 18, United States
Code, Section 1361.


I further state that I am an FBI Task Force Agent and that this complaint is based on the following facts:


PLEASE SEE ATTACHED AFFIDAVIT




Continued on the attached sheet and made a part hereof.      Yes


                                                        Signature of Complainant
                                                        Nathan A. Burnham
             Case 1:20-cr-00466-UNA Document 1 Filed 10/29/20 Page 2 of 8
Based upon this complaint, this Court finds that there is probable cause to believe that an offense has
been committed and that the defendant has committed it. Sworn to me by telephone pursuant to Federal
Rule of Criminal Procedure 4.1.

 October 29, 2020                                      at   Atlanta, Georgia
 Date                                                       City and State



 LINDA T. WALKER
 UNITED STATES MAGISTRATE JUDGE
 Name and Title of Judicial Officer                         Signature of Judicial Officer
 AUSA Ryan K. Buchanan                                      Issued pursuant to Federal Rule of Criminal
 ryan.buchanan@usdoj.gov                                    Procedure 4.1.
         Case 1:20-cr-00466-UNA Document 1 Filed 10/29/20 Page 3 of 8




                           AFFIDAVIT IN SUPPORT OF
                     APPLICATION FOR CRIMINAL COMPLAINT

       I, Nathan A. Burnham, depose and say under penalty of perjury:
                     INTRODUCTION AND AGENT BACKGROUND

              I am a Special Agent (“SA”) with the U.S. Department of Homeland Security

(“DHS”), Immigration and Customs Enforcement (“ICE”), Homeland Security Investigations

(“HSI”) and have been so employed since 2008. I am presently assigned to the Federal Bureau

of Investigation as a Task Force Agent to the Joint Terrorism Task Force in Atlanta, Georgia.

In this capacity, I am responsible for the investigation of domestic terrorism activity. As part of

these investigations, and others, I have participated in physical surveillance, worked with

confidential informants, conducted interviews, served subpoenas, and executed search and

seizure warrants.

              In 2009, I graduated from the Federal Law Enforcement Training Center in

Glynco, Georgia where I attended the Criminal Investigator and HSI Special Agent training

programs.

              Prior to my federal experience, I served as a Special Agent for the Georgia

Department of Revenue for over five years.

              This affidavit is made in support of a criminal complaint and arrest warrant for

Richard Tyler HUNSINGER (hereinafter, HUNSINGER) for violations of Title 18, United

States Code, Sections 111 (assault on a federal official); 844 (f) (maliciously damaging and

attempting to damage by means of fire a building, vehicle, or other personal or real property in

whole or in part owned or possessed by, or leased to, the United States, or any department or

agency thereof); and 1361 (depredation of government property).




                                                1
              Case 1:20-cr-00466-UNA Document 1 Filed 10/29/20 Page 4 of 8




                    The facts and information contained in this affidavit are based upon my personal

    knowledge as well as the observations of other law enforcement agents and officers involved in

    this investigation. This affidavit contains information necessary to support this application. It

    is not intended to include every fact and matter observed by me or known to the Government.

                                                 PROBABLE CAUSE

                    Through its investigation, the FBI has associated HUNSINGER to Twitter

    account Millions of Dead Landlords (aka @dickophrenic), which, on July 23, 2020, posted a

    flyer titled “Rally Against Fascism.” The flyer listed the location for the rally as the DHS ICE

    Field Office (hereinafter, DHS Building). 1 The DHS Building is located at 180 Ted Turner
    Drive in Atlanta, Georgia. The Twitter account Millions of Dead Landlords appears to be the

    first to post the flyer.

                    On July 25, 2020, at approximately 11:30 P.M. several protesters wearing dark

    clothing and covering their faces vandalized the DHS Building. The individuals utilized rocks,

    cinder blocks, modified fireworks, Molotov Cocktails, tools consistent in appearance with

    hammers, and other materials to cause extensive damage to the DHS Building.

                    At least one Federal official, Federal Protective Service Inspector “K.C.,” was

    performing official duties inside the DHS Building at the time the incendiary devices and other

    objects were being thrown at and into the DHS Building. Additionally, the individuals outside

    the DHS Building shined lasers at K.C.’s eyes.

                    Following the damage of the DHS Building, FBI responded and processed the

    crime scene. During the analysis of the crime scene, agents observed a large quantity of blood

    inside the hallway section of the first floor within the DHS Building. Agents also observed

    broken glass inside the DHS Building. This blood appeared to have been the result of a

    laceration to one of the individuals who caused the damage to the DHS Building.


1
 The DHS Building is leased to the General Services Administration, an agency of the United States. It contains
property and material owned by the United States and agencies of the United States.

                                                         2
          Case 1:20-cr-00466-UNA Document 1 Filed 10/29/20 Page 5 of 8




              Agents subsequently contacted nearby hospitals to identify people who were

treated for lacerations in the hours after the damage to the DHS Building. Local hospital

records identify HUNSINGER as a patient who sought treatment for a laceration in the hours

immediately after the damage to the DHS Building. The emergency contact provided by

HUNSINGER was Kathryn RICHARDS, whose relationship to HUNSINGER is “significant

other.”

              I have reviewed security images provided by a local hospital, which appear to

depict HUNSINGER and RICHARDS together outside the hospital. HUNSINGER is seen

wearing distinctive white shoes, dark pants or jeans, and what appears to be a keychain attached

to his waistline. He also has medical bandaging on his left hand.
              I have also reviewed security images and footage taken during the damage at the

DHS Building on July 25, 2020. The images depict a white male of similar build to

HUNSINGER, wearing a mask, and actively causing damage to the DHS Building.

Furthermore, the subject was wearing dark pants or jeans, white shoes, and a keychain at the

waistline that are consistent with the clothing, shoes, and keychain seen being worn by

HUNSINGER at the hospital.

              On July 26, 2020, at approximately 6:30AM, law enforcement officers observed a

vehicle traveling on Ted Turner Drive near the DHS Building with a white male (similar in

appearance and build to HUNSINGER) seated in the passenger seat. This man appeared to be

recording the damage to the DHS Building with a cellphone. The passenger extended his

middle finger toward the agents and appeared to mouth the phrase “Fuck You” as the vehicle

passed by the building. Law enforcement officers on scene obtained the license plate number of

the vehicle and records revealed the name of the registered owner is RICHARDS.

              The crime scene investigation conducted by FBI recovered several items, which

indicated that the individuals inside the fenced area close to the DHS Building attempted to start

fires within the DHS Building. Specifically, there were two bottles that contained wicks and

traces of flammable liquids, which were recovered inside the DHS Building. The first bottle

                                                3
         Case 1:20-cr-00466-UNA Document 1 Filed 10/29/20 Page 6 of 8




was intact and located inside the hallway near one of the broken windows. Burn marks were

present on the wall just above where the bottle was located. A bottle of lighter fluid was also

located near the broken window inside the DHS Building. The other bottle was partially broken

and located inside the lobby area of the DHS Building.

              An examination of the bottles conducted by the FBI determined they were

“improvised incendiary devices” (IIDs), also known as “Molotov cocktails,” which are

destructive devices as they contain an ignitable material, breakable container, and a wick.

              Agents also discovered a commercial pyrotechnic inside the DHS Building. This

pyrotechnic had been modified by the addition of metal nails into the body of the pyrotechnic.
              I have reviewed security images and footage taken during the attack at the DHS

Building. The subject believed to be HUNSINGER is observed lighting a suspected Molotov

cocktail with his left hand while holding the bottle with his right hand. The subject is wearing

white gloves, with what appears to be blood on his hand.

              Agents requested and obtained License Plate Reader (LPR) records from Atlanta

Police Department. A review of those records shows RICHARDS’s vehicle at the intersection

of MLK JR Drive and Wynnwood Drive SW on July 25, 2020 at 8:49 PM, approximately four

miles from the DHS Building a few hours before the start of the damage.

              Agents obtained records from Twitter, Inc., regarding the account Millions of

Dead Landlords that provided the telephone number as (703) 628-3344. Agents used open

source records to determine that the number was registered to HUNSINGER.

              Agents reviewed records from Verizon Wireless for telephone number (703) 628-

3344 that listed the subscriber as “Tonda Hunsinger.” An open records review of Tonda

Hunsinger revealed she is the mother of HUNSINGER.

              Shortly after the damage to the DHS Building, the Twitter account Millions of

Dead Landlords posted a photograph and several retweets of videos of the incident on his

Twitter account. These photographs and videos were posted before media reporting of the

damage to the DHS Building.

                                                4
          Case 1:20-cr-00466-UNA Document 1 Filed 10/29/20 Page 7 of 8




               Agents have reviewed several recent tweets and retweeted content posted by

Twitter account Millions of Dead Landlords. On August 25, 2020, Millions of Dead Landlords

retweeted the quote “holy fuck this is a major burn shit down moment.” The original content

was posted by Twitter account “blue lives splatter.”

               On August 26, 2020, Millions of Dead Landlords retweeted the quote

“Minneapolis police have killed again. Rioting is spreading in the city without hesitation. They

will kill and kill as long as they exist. If the system cannot stop them, we will. Time’s up.”

               On August 28, 2020, Millions of Dead Landlords retweeted “The police must be

treated as occupiers and engaged with as such. We are in for the long and hot summer and a

year that has still yet to fully unfold.” Continuing on August 28, 2020, Millions of Dead

Landlords posted a captioned image that stated, “Set fire to the next white anarchist autonomous

zone that pops up. Throw molotovs into any white anarchist-led “squat” you come across.

Treat these anarcrakkkas like cops because ain’t no reason why colonizers is being given passes

to ‘reclaim’ space on stolen land just to kill us.” Millions of Dead Landlords posted above the

captioned image “okay sound’s good”.
               On August 29, 2020, Millions of Dead Landlords retweeted “Looting rules. Even

if it’s for no reason. Stealing is dope. Fuck retailers. Who gives a shit. Steal everything. Steal

this tweet.”

               Toll analysis of the HUNSINGER’s phone records indicate he sent and received

approximately 72 texts SMS and MMS messages between the hours of 9:00 PM on July 25,

2020 through 8:00 AM on July 26, 2020. Two of the messages sent were Multimedia

Messaging Service (MMS) messages that were 8.8 and 9.8 megabytes in file size, which are

consistent with video and/or pictures type files.

                                             CONCLUSION

               Based upon the aforementioned facts, there is probable cause to believe that

HUNSINGER committed violations of Title 18, United States Code, Sections 111 (assault on a

federal official); 844 (maliciously damaging and attempting to damage by means of fire a

                                                5
         Case 1:20-cr-00466-UNA Document 1 Filed 10/29/20 Page 8 of 8




building, vehicle, or other personal or real property in whole or in part owned or possessed by,

or leased to, the United States, or any department or agency thereof); and 1361 (depredation of

government property).




                                               6
